DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ross (U.S. Patent 4,685,375).
Regarding claim 1, Ross teaches a slurry production apparatus (see abstract which teaches an apparatus for making an aqueous slurry) comprising: a mixing device that mixes a liquid and a powder to produce a slurry (mixer tank item 24, the materials being worked upon are considered intended use); a powder supply device that supplies the powder to the mixing device (item 74); a powder dry box that accommodates at least an opening portion of the powder supply device (storage tank holding material 68 which feeds into item 74); and a first dry booth that accommodates the mixing device and the powder dry box (inlet item 78 is considered reading on a dry booth that accommodates items 74 and the storage tank holding material 68).
Regarding claim 3, Ross teaches wherein a first set dew point temperature of the first dry booth is higher than a second set dew point temperature of the dry powder box (the material being worked upon affects the dew point and is considered intended use of the slurry production apparatus). 
Regarding claim 4, Ross teaches wherein an atmospheric pressure of the powder dry box is higher than an atmospheric pressure of the first dry booth (the material being worked upon affects the atmospheric pressure and is considered intended use of the slurry production apparatus).
Regarding claim 5, Ross teaches wherein the slurry is a positive electrode active material slurry, a negative electrode active material slurry, or a solid electrolyte slurry used for manufacturing an all-solid-state battery (the material being worked upon is considered intended use, Ross teaches the use of dry solid materials, see abstract). 
Regarding claim 6, Ross teaches wherein the powder contains a sulfide solid electrolyte (the material being worked upon is considered intended use, Ross teaches the use of dry solid materials, see abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. Patent 4,685,375).
Regarding claim 7, Ross teaches the use of a Teflon mesh screen to control the delivery of material (see column 7 lines 15-25). 
Ross is silent to the language of claim 2. Regarding claim 7, Ross is silent to the specific location of the filter. 
Regarding claim 2, absent any unexpected results, it would have been obvious to duplicate the number of inlets into the chamber of Ross in order to better control distribution of material into the mixing chamber mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Regarding claim 7, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the location of the filter in order to better control the particle size in order to improve mixing efficiency since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. Patent 4,685,375) in view of Gimben (U.S. Patent 5,167,714).
Ross is silent to the dehumidifier of claim 8.
Regarding claim 8, Gimben teaches a controller (column 2 lines 36-41) and dehumidifier system for controlling the dew point (column 3 lines 60-70) for a powder coating apparatus (column 1 lines 6-10). The specific dew point temperatures are considered intended use of the apparatus and a function of the materials being worked upon. 
It would have been obvious to one of ordinary skill in the art to modify the invention of Ross with the humidifier and controller of Gimben in order to better control the mixing operation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774